John A. Fogleman, Justice, dissenting. Prior to the decisions in Kearby v. Yarbrough Brothers Gin Company and Southern Farm Bureau, 248 Ark. 1096, 455 S.W. 2d 912, and Bradley County v. Adams, 243 Ark. 487, 420 S.W. 2d 900, the result reached here would not have been possible. My dissent in those cases was prompted by the realization that the court’s holding would spawn innumerable cases such as this, where the evidence is, to say the least, no more positive as to the cause of death than it was in those cases. The rules of law and authorities stated and referred to in my dissent in each of those cases should be applied here. No one would advocate that causal connection, in a death case, must be proved to a mathematical certainty. Medical science is not that exact. Reasonable medical certainty should be required and possibilities are simply not sufficient to meet the burden of proof. Otherwise, we tend to convert workman’s compensation into insurance against death from a heart attack following compensable injury. Perhaps the breach in the dam resulting from the two cases above cited can never be closed, but it should be. In a personal injury case, Jonesboro Coca-Cola Bottling Co. v. Young, 198 Ark. 1032, 132 S.W. 2d 382, this court quoted the following from 15 Am. Jur. 413, Damages § 22, with approval: The damages recovered in any case must be shown with reasonable certainty both as to their nature and in respect of the cause from which they proceed. No recovery can be had where it is uncertain whether the plaintiff suffered any damages unless it is established with reasonable certainty that the damages sought resulted from the act complained of. Hence, no recovery can be had where resort must be had to speculation or conjecture for the purpose of determining whether the damages resulted from the act of which complaint is made or from some other cause, # * *. We applied the rule to approve the following instruction: If you should find from the testimony that the illness or injury to the plaintiff, if any, might equally as well have resulted from some cause other than drinking the Coca-Cola, you will find for the defendant. In Missouri Pac. R. Co. v. Hampton, 195 Ark. 335, 112 S.W. 2d 428, we said: * * * where the testimony leaves the matter uncertain, and shows that any one of two or more things may have brought about the injury and death, for one of which the employer would be responsible, and for the others he would not be responsible, there can be no verdict for the plaintiff. This rule is well established, and if all the evidence showed that the injury and death might have occurred from injury or disease, there could be no recovery; * * *. In Denton v. Mammoth Spring Electric Light & Power Co., 105 Ark. 161, 150 S.W. 572, although we were speaking of proximate cause, primarily, we quoted and relied upon language from Coin v. John M. Talge Lounge Co., 222 Mo. 488, 121 S.W. 1, 25 L.R.A. (n.s.) 1179, 17 Ann. Cas. 888 (1909), which should have application to cause of injuries (or death), just as fully as to proximate cause. The language quoted from the Missouri case was: If an accident causing injury to a servant may have resulted from either one of two causes, for one of which the master is liable and for the other of which he is not, the servant, in an action to recover for the injury, must show with reasonable certainty that the cause for which the master is liable produced the injury; and if the evidence merely leaves this to conjecture the plaintiff must fail in his action. To the same effect, see Green v. Southern Ry. Co., 72 S. C. 398, 52 S. E. 45, 5 Ann. Cas. 165, and case note; Schultz v. C., M. & St. P.R. Co., 116 Wis. 31, 92 N.W. 377. The above cases are tort cases, but I can conceive of no logical reason why we should have one rule in this regard for tort cases and another for workman’s compensation cases. It should be noted in evaluating the evidence and applying the appropriate rules that this case is not one in which the matter at issue is within the realm of common knowledge. Rather, it is a case in which the answer to the question of causation lies peculiarly and wholly within the realm of medical science. It should further be remembered that this is not a case in which there is an absence of evidence of any other apparent cause which might have resulted in the employee’s death. It is clear from the evidence that there were other possibilities and that Fleming’s death from the natural progress of his heart disease was just as likely. In this cause, the commission either had to apply its own medical knowledge or resort to speculation and conjecture in order to find that the death was caused by the compensable injuries Fleming received. The commission’s findings themselves recited that Dr. Jouett recognized the possibility of other causes of Fleming’s death and that Dr. Black admitted there was a possibility that there was a relationship between Fleming’s injury and his coronary occlusion. Fleming had been involved in a serious automobile accident in 1950, from which he suffered broken bones and contracted pneumonia. He was then off work a little over a year and one-half. Dr. Jouett related that a lumbar puncture revealed “old” blood in Fleming’s spinal fluid. He stated that later while Fleming was in the intensive care ward, his pulse became of concern because it was slow. This neuro-surgeon found the patient’s spinal pressure to be inconsistent with his pulse. In retrospect, the doctor testified the the slow pulse was attributable to cardiac irregularity instead of, as he originally thought, an intercranial blood clot, because it developed that there was no such clot. He said that the type of injury Fleming sustained would put a burden on his heart. Two months after Fleming was discharged from the hospital, Dr. Jouett saw the patient again and attributed the patient’s complaints of dizziness and shortness of breath to postural hypotension —i.e., lowering of the blood pressure when the affected individual stands or turns quickly. Other symptoms indicated that Fleming was suffering such episodes. Jouett only saw Fleming one other time. That was in June 1970, when Fleming told Jouett that the symptoms about which he had complained to this doctor had improved, but, in the meantime, he had suffered a heart attack for which he was being treated. Jouett’s opinion that there was an indirect relationship between Fleming’s injury and death was based upon the assumption that Fleming had a heart disease at the time of the injury but that he was asymptomatic at that time. He said that an electrocardiogram run on Fleming a little over a week after the injury was normal, and in view of that fact, the slow plulse probably did not evidence cardiac irregularity. Blood pressure readings were, he said, within normal limits for a man Fleming’s age. Dr. Jouett said that the slowing of blood circulation through diseased vessels lent itself to the formation of a thrombosis which, along with the patient’s deterioration over a period of four months in front of the doctor’s eyes, caused him to arrive at his conclusion that the injury caused the death. The doctor said that a myocardial infarct caused by a thrombus or blood clot was the actual cause of death. On cross-examination, the doctor made pertinent statements that: 1. He did not think the stress of convulsion had anything to do with the formation of the blood clot that was the cause of death. 2. The autopsy report reflected that Fleming had suffered a heart attack at some time in the past, which could have been one to 10 years earlier. Upon cross-examination, appellant’s attorney went to great lengths to determine the basis of the belief of this expert witness that circulatory difficulties resulting from the injury had something to do with the death of Fleming. These specific questions and answers appear in the record: Q. When you speak of belief, do you speak of possibilities? A. Possibilities. Q. Not probabilities? A. Possibilities. ### (And following a question pertaining to statements from an article in Vol. 148, Journal of American Medical Association): A. Not really. This honored gentleman uses an awful lot of probabilities, an awful lot of perhapses— Q. Well, didn’t you recite to me that yours was strictly a possibility? A. That’s right. Therefore, as I said, I cannot really see there is any great difference. Q. Do you accept those statements? A. Yes, sir. Q. And you said his degree of expertise in this field was greater than yours? A. Yes, sir. Q. To the extent that there is a conflict, will you accept his views over yours? A. Yes, I surely would. * # * Q. Are you saying that low blood pressure will induce the thrombosis? A. Yes, sir. I’m saying that if we’re dealing with an individual that has arteriosclerotic vessels, it can be a precipitating factor. ### Q. Doctor, are you attempting to persuade the Commission that there is a causal relationship between the trauma suffered by the claimant in January and his resultant death from a myocardial infarction? A. I’m not trying to persuade the Commission of anything, first of all, except what I believe. I think I’ve stated that I believe that there is an indirect relationship of this man’s injury and his demise. Q. An indirect relationship— A. An indirect relationship. I do not believe that the fact that this man was hit on the head or fell or whatever his difficulty was in January, was the direct result of him having a coronary five or six months later, but I’m saying that — in postulation —that there is an indirect relationship, and I have gone through those of the condition which this individual exhibited. I went through the method in which I arrived at that conclusion, and that is all that I can tell you. It’s my personal opinion and the things that I observed. *** Q. By postulation, it’s a surmise on your part? A. Yes, sir. Q. We are faced with the hard fact that the man did die of a myocardial infarction, aren’t we? A. Yes, sir. Q. The question is the causation? A. Yes, sir. Q. And the best that you’re able to present to the Commission is a mere surmise on your part? A. Of observations. Yes, sir. ##* Q. This is your opinion, and you’re stating it to be a possibility? A. I’m stating it to be a possibility. Q. Could there be other possibilities? A. There could be other possibilities.. Q. Unlimited possibilities? A. Unlimited possibilities. Dr. Black testified on cross-examination that the decreased blood supply to Fleming’s heart muscles was apparently attributable to severe arteriosclerosis, which would probably indicate that this was a degenerative disease built up over several years. Dr. Black accepted the following views of Dr. Arthur M. Master expressed in Vol. 148 of the Journal of the American Medical Association with the qualifications therein stated: The interval elapsing between an effort or trauma and the onset of coronary episode is of great importance in determining causal relationship. In coronary insufficiency symptoms usually set in immediately; if they appear after one or two hours, it is unlikely they were caused from the strain. In coronary occlusion, the sequence is less direct since it may take some time for a thrombus to form. However, one would expect some symptoms such as pain or weakness within the first day or two, if there has been a change in an artery. If there are no symptoms for 48 hours following effort or trauma, and a coronary occlusion develops later, it was probably not caused by the effort or trauma. *** The problem becomes more complex if, following the strain and the subsequent angina, coronary occlusion occurs after several months. It is probable that there is no causal relationship between the effort and the occlusion in these circumstances. On cross-examination Dr. Black classified his own testimony thus: I think we would have to speculate as to whether or not the injury had any bearing on his arteriosclerotic process. This, as I say, would be a speculation. It’s possible. ### Q. I think we are agreed, aren’t we, that the arteriosclerotic condition of this man’s coronary artery is the result of a pathological disease going back over a good long period of tíme? A. Probably. Q. There’s no way that this trauma could ever have contributed to that? A. Not to have caused it. No. Q. No. So the only thing that we’re really concerned with is whether or not this trauma produced the clot basically, and there’s no way that— A. I don’t think the trauma would have produced the clot that killed him. Q. That’s right. A. The only problem is whether there were an aggravation of his preexisting arteriosclerosis, and as I say, this is a possibility, and I have no way of knowing probabilities or percentages on it. Q. And there could have been any number of factors or other possibilities? A. Oh, yes. Q. He could have gotten excited watching a football game on television— A. Could have. Q. — or out in the yard walking around? A. Yes. Q. There’s no way? A. This is true. ### Q. Doctor, coming back to my last— We were at the point of the gap between the thrombus which we agree caused the infarction and this brain injury to which Mr. McMath just referred. At that time I understood you to say that that point — that is to say the thrombus — and the trauma in January, you couldn’t connect up? A. I don’t think you could at that length of time unless you postulate some — some change in his arteriosclerotic process due to the injury. Q. When you say postulate, again don’t we mean surmise— A. That’s right. Q. — conjecture, speculation? A. Yes. Each of the doctors put his own testimony in the realm of speculation and conjecture and admitted of other possibilities. The most outstanding possibility was that Fleming’s death was attributable to the natural progress of his existing disease. This simply does not meet the standard of proof required to show causal connection. I would reverse the judgment.